Opinion issued July 8, 2021




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                              NO. 01-20-00840-CV
                          ———————————
JONATHAN CHATMON D/B/A L. CHATMON & ASSOCIATES, Appellant
                                      V.
            SAMUEL ACOSTA AND MAYDA MEJIA, Appellees


                   On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Case No. 2020-40121


                         MEMORANDUM OPINION

      Appellant, Jonathan Chatmon, doing business as L. Chatmon & Associates,

(“Chatmon”), has appealed a final judgment signed on November 30, 2020. On

March 24, 2021, Chatmon notified this Court that he and appellees, Samuel Acosta
and Mayda Mejia (collectively, “appellees”), had settled their dispute, but no motion

to dismiss has been filed. See TEX. R. APP. P. 42.1.

      We dismiss the appeal.

      The existence of an actual controversy is essential to the exercise of appellate

jurisdiction. See, e.g., Valley Baptist Med. Ctr. v. Gonzalez, 33 S.W.3d 821, 822

(Tex. 2000); see also Hallmark Personnel of Tex. Inc. v. Franks, 562 S.W.2d 933,

935 (Tex. App.—Houston [1st Dist.] 1978, no writ).            “Appellate courts are

prohibited from deciding moot controversies.” Nat’l Collegiate Athletic Ass’n v.

Jones, 1 S.W.3d 83, 86 (Tex. 1999); see City of Farmers Branch v. Ramos, 235

S.W.3d 462, 469 (Tex. App.—Dallas 2007, no pet.) (court may only decide issues

presenting “a live controversy at the time of the decision” (internal quotations

omitted)). If a controversy ceases to exist or the parties lack a legally cognizable

interest in the outcome at any stage, the case becomes moot. See Allstate Ins. Co. v.

Hallman, 159 S.W.3d 640, 642 (Tex. 2005); Williams v. Lara, 52 S.W.3d 171, 184

(Tex. 2001) (noting “a controversy must exist between the parties at every stage of

the legal proceedings, including the appeal”). “[C]ourts have an obligation to take

into account intervening events that may render a lawsuit moot.” Heckman v.

Williamson Cty., 369 S.W.3d 137, 166–67 (Tex. 2012). If a proceeding becomes

moot, the court must dismiss the proceeding for lack of jurisdiction. See id. at 162;




                                          2
see also Watley v. US Constr. Servs., LLC, No. 01-16-00825-CV, 2017 WL

6327374, at *1 (Tex. App.—Houston [1st Dist.] Dec. 12, 2017, no pet.) (mem. op.).

      On May 25, 2021, the Clerk of this Court notified Chatmon and appellees that

the appeal may be dismissed unless they demonstrated the existence of a live

controversy between them as to the merits of the appeal. See Watley, 2017 WL

6327374, at *1 (dismissing appeal after providing notice to parties where counsel

informed appellate court parties had settled dispute but failed to file motion to

dismiss); see also Valley Baptist Med., 33 S.W.3d at 822 (requiring actual

controversy to exist between parties to appeal for appellate court to exercise

jurisdiction). None of the parties have responded to the May 25, 2021 notice or

otherwise demonstrated the existence of a live controversy as to the merits of the

appeal.1 See Watley, 2017 WL 6327374, at *1.




1
      Chatmon has also failed to timely file a brief. See TEX. R. APP. P. 38.6(a) (governing
      time to file appellant’s brief). On April 29, 2021 and May 25, 2021, the Court
      notified Chatmon that this appeal was subject to dismissal unless a brief, or a motion
      to extend time to file a brief, was filed within ten days of the Court’s notices. See
      TEX. R. APP. P. 38.8(a) (governing failure of appellant to file brief), 42.3(b)
      (allowing involuntary dismissal of appeal for want of prosecution), 42.3(c)
      (allowing involuntary dismissal of case for failure to comply with notice or order of
      this Court). Despite the Court’s notice that this appeal was subject to dismissal,
      Chatmon did not adequately respond. Thus, this appeal is also subject to dismissal
      for want of prosecution. See TEX. R. APP. P. 42.3(b), (c), 43.2(f).

                                            3
      Accordingly, we dismiss the appeal for lack of jurisdiction and dismiss all

other pending motions as moot. See TEX. R. APP. P. 42.3(a), 43.2(f).

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                        4